MEMORANDUM **
Javad Asgharpour Sarabi, a native and citizen of Iran, petitions pro se for re*141view of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal, and for deferral of removal under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence. See Delgado v. Mukasey, 563 F.3d 863, 874 (9th Cir.2009). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s determination that Sarabi’s aggravated felony conviction rendered him ineligible for asylum and withholding of removal because Sarabi failed to exhaust that issue. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
The agency denied CAT relief because Sarabi did not show it was more likely than not he would be tortured if returned to Iran and the record does not compel a contrary conclusion. See Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1084 (9th Cir.2008).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.